
	
		II
		110th CONGRESS
		1st Session
		S. 629
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Consolidated Farm and Rural Development Act
		  to provide direct and guaranteed loans, loan guarantees, and grants to complete
		  the construction and rehabilitation of rural critical access
		  hospitals.
	
	
		1.Loans,
			 loan guarantees, and grants for rural critical access hospital reconstruction
			 and rehabilitation
			(a)In
			 generalSection 306(a) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)by designating
			 the first through fifth sentences as subparagraphs (A) through (E),
			 respectively; and
					(B)by adding at the
			 end the following:
						
							(F)Loans and loan
				guarantees for rural critical access hospital reconstruction and
				rehabilitationNotwithstanding any other provision of law, the
				Secretary shall use such sums as are necessary of the funds of the Commodity
				Credit Corporation for the cost of making community facility direct and
				guaranteed loans under this paragraph, in a total amount of not to exceed an
				additional $1,600,000,000 for the period of fiscal years 2008 through 2012, to
				complete the construction and rehabilitation of critical access hospitals (as
				defined in section 1861(mm) of the Social Security Act (42 U.S.C.
				1395x(mm))).
							;
				and
					(2)in paragraph
			 (19), by adding at the end the following:
					
						(D)Grants for
				rural critical access hospital reconstruction and
				rehabilitationNotwithstanding any other provision of law, of the
				funds of the Commodity Credit Corporation, the Secretary shall make available
				an additional $5,000,000 for the period of fiscal years 2008 through 2012 to
				make essential community facility grants under this paragraph to complete the
				construction and rehabilitation of critical access hospitals (as defined in
				section 1861(mm) of the Social Security Act (42 U.S.C.
				1395x(mm))).
						.
				(b)Conforming
			 amendmentsSection 306 of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1926) (as amended by subsection (a)(1)) is
			 amended—
				(1)by striking
			 Sec. 306. (a)(1)(A) The Secretary is also
			 authorized to and inserting the following:
					
						306.Water, waste
				disposal, and community facility loans, loan guarantees, and grants
							(a)Authority
								(1)Water, waste
				disposal, and community facilities
									(A)In
				generalThe Secretary
				may
									;
				(2)by striking
			 (B) The Secretary may also and inserting the following:
					
						(B)Rural
				empowerment zones and rural enterprise communitiesThe Secretary
				may
						;
				(3)by striking
			 (C) The Secretary may also and inserting the following:
					
						(C)Electric
				borrowersThe Secretary
				may
						;
				(4)by striking
			 (D) When any and inserting the following:
					
						(D)Gross
				incomeIf any
						;
				and
				(5)by striking
			 (E) With respect and inserting the following:
					
						(E)Bond
				counselWith
				respect
						.
				
